Citation Nr: 0926210	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  04-36 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased disability rating for plantar 
tylomas on the balls and medial halluces of the right foot, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a higher initial disability evaluation for 
plantar tylomas on the balls and medial halluces of the left 
foot, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1964.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in which service connection for plantar tylomas on balls of 
the foot and on medial halluces, left foot, was granted and 
evaluated as 30 percent disabling, and in which a 30 percent 
evaluation was granted for plantar tylomas on balls of the 
foot and on medial halluces, right foot, both effective in 
September 1998.

This case was remanded in May 2006 for further development, 
to include obtaining additional private and VA medical 
records.  


FINDINGS OF FACT

1.  The service connected right foot disability is manifested 
by severely painful intractable plantar keratosis and pinched 
calluses with subsequent underlying bursitis, concise plantar 
calluses submetatarsal two and at the sub interphalangeal 
joint of the great toe with rigid hammertoe deformities on 
two through four.

2.  The service connected left foot disability is manifested 
by severely painful intractable plantar keratosis and pinched 
calluses with subsequent underlying bursitis, concise plantar 
calluses submetatarsal two and at the sub interphalangeal 
joint of the great toe.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for plantar tylomas on the balls and medial halluces of the 
right foot have not been met.  38 U.S.C.A. § 1155, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. Part 4, § 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5284 (2007).

2.  The criteria for an initial evaluation in excess of 30 
percent for plantar tylomas on the balls and medial halluces 
of the left foot have not been met.  38 U.S.C.A. § 1155, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. Part 4, § 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any.  See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life and (2) that 
if an increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
the purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 
supra.

In December 2004 and May 2006 letters, the RO stated that to 
establish entitlement to higher evaluations for his service-
connected feet, the evidence must show that his condition had 
increased in severity such that current symptomatology more 
closely approximated the rating schedule criteria for the 
next higher evaluation.  The letter also explained that the 
VA was responsible for (1) requesting records from Federal 
agencies, (2) assisting in obtaining private records or 
evidence necessary to support his claim, and (3) providing a 
medical examination if necessary.  The October 2002 rating 
decision explained the criteria for the next higher 
disability rating available for right and left foot 
disabilities under the applicable diagnostic code.  The 
September 2004 statement of the case and June 2008 
supplemental statement of the case provided the appellant 
with the applicable regulations relating to disability 
ratings for his service-connected right and left foot 
disabilities, as well as the requirements for an 
extraschedular rating under 38 C.F.R. § 3.321(b) and stated 
that, pursuant to 38 C.F.R. § 4.10, disability evaluations 
center on the ability of the body or system in question to 
function in daily life, with specific reference to 
employment.  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
claims, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  See 
Sanders, 487 F.3d at 489 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and afforded the veteran the opportunity to 
give testimony before the Board, which he requested.  
However, he failed to report for his scheduled hearing.  
Although he did submit a petition to reschedule based on the 
reasons for his failure to report, the request was not 
timely.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II. Increased and Higher Initial Evaluations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. Id. Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor, 38 C.F.R. § 4.3. If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Service connection for growths of the right foot was granted 
in a June 1999 rating decision, and evaluated as 
noncompensable, effective in September 1998.  The veteran 
appealed this evaluation.  Ultimately, an October 2002 rating 
decision granted service connection for disabilities of both 
feet, described as plantar tylomas on the balls and medial 
halluces of the right and left feet.  A 30 percent was 
assigned to each foot disability, respectively, effective in 
September 1998.

The veteran withdrew his appeal as to both issues in October 
2002.  In August 2003, he submitted a notice of disagreement 
to the October 2002 rating decision.

The 30 percent evaluations currently assigned were assigned 
under Diagnostic Code 5284, which contemplates other foot 
injuries.  Thirty percent is the highest evaluation afforded 
under this diagnostic code.

There are no higher evaluations afforded for individual foot 
disabilities in Diagnostic Codes 5276 through 5286.  Fifty 
percent evaluations are afforded for pronounced acquired flat 
feet (Diagnostic Code 5276) and for acquired claw foot (pes 
cavus) (Diagnostic Code 5286), but these codes are unilateral 
evaluations and, thus, the effect of rating the veteran under 
either of these diagnostic codes would be to reduce the 
overall evaluation he is currently receiving.

A higher, 40 percent, evaluation could be awarded under 
Diagnostic Code 5167 for loss of the use of the foot.  
However the medical evidence does not show that the veteran 
has lost the use of either foot.  VA and private medical 
treatment records, and VA examinations conducted in December 
2001 and May 2005 demonstrate that the veteran has been 
treated for severely painful intractable lesions, pinched 
calluses, concise plantar calluses and rigid hammertoe 
deformities that require treatment every four to six weeks.  
He has also been found to exhibit calluses on his heels with 
valgus deformity of one degree and to manifest a slow, 
unsteady antalgic gait.  His symptoms are only marginally 
relieved by custom functional orthotic devices with 
accommodative extensions.  However, loss of either foot has 
not been diagnosed or described.  The examiner opined in May 
2005 that although the veteran has problems with prolonged 
standing and walking, and is limited in weightbearing 
activities, he can nonetheless perform ordinary activities 
that are more sedentary.

The preponderance of the evidence is therefore against an 
evaluation greater than 30 percent, each, respectively, for 
the service connected right and left foot disabilities.  

Separate, compensable evaluations may be afforded for 
distinct disabilities resulting from the same injury as long 
the symptomatology for one condition is not duplicative of or 
overlapping with the symptomatology of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); VAOPGPREC 
23-97 (July 1, 1997; revised July 24, 1997).  

Separate, compensable evaluations are available for claw 
foot, under Diagnostic Code 5278, metatarsalgia (Morton's 
Disease) under Diagnostic Code 5279, unilateral hallux valgus 
that is post-resection of the metatarsal head or severe if 
equivalent to amputation of the great toe under Diagnostic 
Code 5280, unilateral severe hallux rigidus under Diagnostic 
Code 5281, hammer toes where all toes of the foot, 
unilaterally, are affected without claw foot under Diagnostic 
Code 5282, and malunion or nonunion of the tarsal or 
metatarsal bones under Diagnostic Code 5283.

However, the preponderance of the medical evidence is against 
the award of a separate, compensable evaluation for such 
manifestations.

The veteran's left and right foot disabilities do not exhibit 
claw foot, metatarsalgia, hallux rigidus, or malunion or 
nonunion of the tarsal or metatarsal bones.  While hallux 
valgus was described in the May 2005 VA examination report, 
it was noted to measure one degree with no bowing of the 
Achilles tendon.  The medical evidence does not show that the 
veteran has undergone resection of his metatarsal head or 
that he has impairment equivalent to loss of the use of the 
great toe.  Hammertoes have been diagnosed, but only in toes 
two through four on the right side.  Therefore, separate 
compensable evaluations can not be warranted under these 
diagnostic codes.  

It is noted that the May 2005 VA examination report reflects 
that the veteran is diagnosed with peripheral neuropathy in 
both lower extremities.  This condition causes diminished 
sensation, sensory loss, and painful neuropathy.  However, 
this diagnosis has been associated with his diabetes 
mellitus, which is not service-connected.  Therefore these 
symptoms may not be evaluated as part and parcel of his 
service-connected right and left feet disabilities.  

The severity of the veteran's right and left foot 
disabilities is clearly demonstrated in the medical evidence.  
However, he has been granted the maximum benefit that the 
rating criteria afford, absent a finding of loss of use of 
the foot.  

The preponderance of the evidence is against the veteran's 
claims, there is no doubt to be resolved, and an increased 
evaluation for plantar tylomas on ball of foot and medial 
halluces of the right foot and a higher initial evaluation 
for plantar tylomas on ball of foot and medial halluces of 
the left foot are not warranted.

In evaluating the veteran's service-connected right and left 
foot disabilities, the Board considered the disabling effects 
of pain indicated in the above discussions. See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The veteran's complaints of 
pain, and the examiner's observations of pain, painful and 
slow gait were considered in the level of impairment and loss 
of function attributed to his right and left foot 
disabilities.

The Board accepts the veracity of the veteran's statements 
and recognizes that he is competent as a lay person to report 
that of which he has knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, the veteran is not competent 
to offer a medical opinion as to the extent of his 
disabilities, as there is no evidence of record that he has 
specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

The assignment of different evaluations throughout the 
pendency of the veteran's appeal has been considered, in 
accordance with Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, there is no evidence to support higher evaluations 
at any time.

Application of an extraschedular evaluation under 38 C.F.R. 
Section 3.321(b)(1) has been considered, but is not here 
warranted, as the medical evidence does not present 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  The veteran has reported that he is 
retired from the U.S. Postal Service and that he has not 
worked since then.  Notwithstanding, VA treatment records 
document treatment for other disabling conditions including 
peripheral neuropathy, inadequately controlled hypertension, 
and diabetes mellitus.  Frequent hospitalizations for the 
veteran's right and left foot disabilities alone have not 
been reported or shown.  Nor has the veteran offered evidence 
of marked interference with employment due solely to his 
right and left foot disabilities.


ORDER

An evaluation greater than 30 percent for plantar tylomas on 
the balls and medial halluces of the right foot is denied.

An initial evaluation greater than 30 percent for plantar 
tylomas on the balls and medial halluces of the left foot is 
denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


